Reasons for Allowance

Claims 4-6, 14, 17, and 20-24, are allowed.
Claims 14, 17, and 20, were previously allowed for reasons detailed in the Final Rejection (07/17/20).
Claims 23 and 24 have incorporated allowable subject matter as indicated in the Final Rejection (01/27/21), and are thus allowed
Claims 4-6, 21, and 22, are now allowed.  Independent claim 4 has been amended to overcome the prior art and obviate the 35 USC 112 rejections.  The recitation “wherein the concealment device is not a sleeve” clearly distinguishes from the previous prior art rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637